DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of group I, claims 1-15, in the reply filed on 03/05/2021 is acknowledged.
Status of Application
2.	The claims 1-20 are pending in the application. Claims 16-20 are withdrawn from consideration as non-elected, and claims 1-15 are examined on merits herein. 
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
4.	The information disclosure statements (IDS) submitted on 10/16/2019, 11/05/2019, 02/07/2020, and 03/02/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 3-7, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bookbinder et al (US 9584210).
	Regarding claim 1, Bookbinder et al teaches a method for processing a silica soot body comprising a step of doping with a Cl-doping precursor such as SiCl4 during a sintering process (see column 17, lines 19-25). The sintering temperature is higher than 1300 °C (ibid.). The environment for the doping step comprises SiCl4 or other Cl-doping precursor (gas-phase halogen doping precursor) along with helium (impermeable gas (see column 16, lines 55-60), with doping in a Cl-containing gas/helium environment taking place in a temperature range of 950-1500 °C. This range overlaps and thus renders obvious the soot body sintering/doping temperature range of the instant claim. Per MPEP 2144.05, overlapping ranges have been held to establish prima facie obviousness.
	Bookbinder teaches a partial pressure of the Cl-doping precursor gas of greater than 2.0 atm (see column 18, lines 10-20). Bookbinder does not specify a partial pressure of the aforementioned helium impermeable gas. However, Bookbinder teaches that the concentration of this helium gas component is variable from 0-70 percent (see column 16, lines 55-61). Concentrations within this range would lead to embodiments wherein the content of Cl-doping gas is greater than 10x that of helium gas. As shown above, Bookbinder teaches a Cl-gas partial pressure of 2.0 atm, and thus helium concentrations less than that by 10x or more would have a partial pressure of less than 0.2 atm. The relative contents of C-doping gas and helium gas are taught by Bookbinder to be a result-effective variable because Bookbinder teaches that C-doping gas concentration effects the resultant halogen loading of the silica gas and that values of relative refractive index are essentially linear with doping concentration. Thus, selecting relative Cl-gas and halogen partial pressures can be used to set the refractive index to the desired value. Because one of ordinary skill would thus have motivation and enablement to select helium and doping gas concentrations from the ranges taught by Bookbinder, and because doing so would lead to concentrations having partial pressures of each aforementioned component that meet the corresponding ranges (0.2 atm and 2.0 atm) of the instant claim, this further claim limitation is met by the Bookbinder teachings. As each limitation of said claim is thus met, claim 1 is obvious and not patentably distinct over the prior art of record. 
	Regarding claim 3, Bookbinder teaches that the sintering step causes the preform to go to a closed pore state (see column 17, lines 20-25). 
	Regarding claim 4, Bookbinder teaches SiCl4 as doping precursor. 
	Regarding claim 5, Bookbinder teaches helium impermeable gas. 
	Regarding claim 6, the partial pressure of the doping gas taught by Bookbinder is greater than 5.0 atm (see column 18, lines 15-18). This is an open-ended range with 5.0 atm as the minimum, and the range thus encompasses partial pressures of at least 10.0 atm in the teaching. The further limitation of instant claim 6 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 7, Bookbinder teaches that the concentration range for the helium impermeable gas component extends to 0 percent. At values close to and approaching 0 percent, the resultant partial pressure would be less than 0.05 atm. 
	Regarding claim 11, Bookbinder teaches that the inventive process can comprise exposing the soot body to a second doping environment comprising a doping precursor gas, in order to dope with fluorine at temperatures below 1100 °C (see column 18, lines 25-30). 
8.	Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bookbinder et al (US 9584210, hereinafter Bookbinder ‘210) in view of Bookbinder et al (US 2016/0299289, hereinafter Bookbinder ‘289). 
	Regarding claim 2, the claim differs from Bookbinder ‘210 as applied above because Bookbinder ‘210 does not specify the density of the soot body prior to sintering/densification or at a stage during or after sintering (second state in the terminology of the instant claims). However, it would have been obvious to one of ordinary skill in the art to modify Bookbinder ‘210 in view of Bookbinder ‘289 in order to achieve the soot body densities taught therein, because Bookbinder ‘289 teaches a similar method for producing a silica glass fiber including a chlorine doping step, and provides specific density values for the soot body. Bookbinder ‘289 teaches that soot body density is a variable used for controlling resultant doping concentration, and teaches a density of 0.3-0.8 g/cm3 for the soot body to be doped (see paragraph 0122). Bookbinder ‘289 further teaches densified soot bodies can have densities of 1.0-1.9 g/cm3 (ibid.). These teachings, in combination with the teaching of density effect on doping concentration, would give motivation to one of ordinary skill in the art to use the densities in the Bookbinder ‘210 method. Using the starting density of 0.3-0.8 g/cm3 and performing a sintering process to full density would necessarily involving achieving a “second state” density of 1.0-1.9 g/cm3 according to Bookbinder ‘289, because this intermediate value would necessarily be passed through. The further limitations of instant claim 2 are therefore each met by the prior art of record. A skilled artisan would have had motivation to use the Bookbinder ‘289 densities with the Bookbinder ‘210 method because of the aforementioned teaching in Bookbinder ‘289 as to the relationship between density and doping concentration, and because there is no specific teaching in Bookbinder ‘210 of appropriate densities. One would have had a reasonable expectation of success in the modification because the aforementioned pieces of prior art are drawn to similar methods of forming doped quartz glass fibers. Claim 2 is therefore obvious and not patentably distinct over the prior art of record. 
Allowable Subject Matter
9.	Claims 8-10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a method meeting each limitation of instant claim 1 and wherein the treatment environment comprises a plurality of impermeable gases. The prior art also does not teach or suggest a method meeting each limitation of instant claims 1 and 11, and wherein the treatment environment for the second doping treatment comprises the first impermeable gas from the first doping treatment step of instant claim 1, said first impermeable gas being present at a partial pressure of greater than 0.20 atm. 
Conclusion
10.	Claims 1-7 and 11 are rejected. Claims 8-10 and 12-15 are objected to. Claims 16-20 are withdrawn from consideration as non-elected. 
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
NSW20 April 2021